DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-5, 9-15, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by by Xu et al (WO2020149718, hereinafter referred to as Xu).
		Re claim 1, Xu teaches a method (Abstract), comprising:
	(i) receiving, by a base station distributed unit (gNB-DU) from a base station central unit (gNB-CU-CP), a request message for a context configuration of a wireless device (UE context setup request message, step 11, Fig. 15), wherein the request message comprises a field indicating whether the wireless device is only allowed to access a cell associated with at least one closed access group (UE context setup request message including membership status of the UE) (Fig. 10, Fig. 15, Par 0044-0046, Par 0048-0049, Par 0167-0174, Par 0196-0199, Par 0235-0238);
	(ii) determining, by the base station distributed unit (gNB-DU) and based on the request message (UE context setup request message), cell configuration 
	(iii) sending, by the base station distributed unit (gNB-DU) to the base station central unit (gNB-CU-CP), an acknowledge message (UE context setup response, step 13, Fig. 15) comprising the cell configuration parameters (configuration information of SRB or DRB) of the one or more cells for the wireless device (cell(s)/RAN node(s) associated with the CAG ID supported by the UE) (Fig. 10, Fig. 15, Par 0196-0199, Par 0235-0240).
		Claim 11 recites a base station distributed unit performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 12, Xu teaches that the request message (UE context setup request message) comprises at least one of: an identifier of a second closed access group that the wireless device is allowed to access CAG IDs supported by the UE); or a cell identifier of a cell of the one or more cells (Par 0044-0050, Par 0196-0199, Par 0235-0240).
		Re claims 3, 13, Xu teaches that the request message comprises bearer configuration parameters of one or more bearers (SRB IDs or DRB IDs), the bearer configuration parameters indicating at least one of: a first network slice being associated with a second closed access group (CAG IDs supported by the 
		Re claims 4, 14, Xu teaches that the field indicates at least one of: that the wireless device is not allowed to access a cell that is not associated with any closed access group (when a cell is not included in a CAG ID supported by the UE, the UE is not allowed to access the cell); or that the wireless device is not allowed to access a cell that is not associated with a second closed access group that the wireless device is a member of (UE is not allowed to access a cell that is not included in a CAG supported by the UE) (Fig. 15, Par 0044-0050, Par 0167-0169, Par 0196-0199, Par 0235-0240).
		Re claims 5, 15, Xu teaches to determine, by the base station distributed unit (gNB-DU) and based on the request message, to not configure a cell for the wireless device, wherein: the cell is not associated with any closed access group (gNB-DU does not allocate UP resources when CAG ID of the gNB-DU does not match CAG ID of the UE included in the UE context setup message); or the cell is not associated with a second closed access group that the wireless device is a member of (Fig. 15, Par 0044-0050, Par 0167-0169, Par 0196-0199, Par 0235-0240).
		Re claims 9, 19, Xu teaches to receive, by the base station central unit (gNB-CU-CP), an information message indicating at least one of: that the wireless device is only allowed to access a cell associated with the at least one 
		Re claim 10, Xu teaches to receive the information from at least one of: an access and mobility management function; a second base station; or the wireless device (AMF) (Par 0189, Par 0229).
		Claim 20 recites a system performing the steps recited in claim 9 and thereby, is rejected for the reasons discussed above with respect to claim 9.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6, 7, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1 and 10 above and further in view of 3GPP (3GPP TS 38.473, V15.4.0, hereinafter referred to as 3GPP).
		Re claims 6, 16, Xu teaches to reject a cell (DU not allocating resources to the UE/rejecting access for the UE) for the wireless device for at least one of: the wireless device is only allowed to access a cell associated with the at least one 
		Even though Xu discloses to reject a cell for the wireless device but does not explicitly disclose to include an indication of a cause of rejection in the acknowledgement message. 
		3GPP discloses to include an indication of a cause of rejection in the acknowledgement message (cause of failure included in the UE context setup response message) (Sec. 8.3.1.2, Pg. 24, Line 38-44, Pg. 25, Line 20-21; sec 9.2.2.2, Pg. 54-56).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xu by including the step to include an indication of a cause of rejection in the acknowledgement message, as taught by 3GPP for the purpose of enabling “the gNB-CU to know the reason for the unsuccessful establishment”, as taught by 3GPP (Pg. 24, line 44).
		Therefore, Xu in view of 3GPP is capable of indicating in an acknowledgement message that hat a cause of rejecting a cell for the wireless device is at least one of: the wireless device is only allowed to access a cell associated with the at least one closed access group; or the wireless device is not allowed to access a cell associated with a second closed access group and it 
		Re claims 7, 17, Xu does not explicitly disclose that the acknowledge message comprises at least one of: a cell identifier of an allowed cell for the wireless device; a cell identifier of a rejected cell for the wireless device; or a value indicating a cause of rejecting the rejected cell for the wireless device, wherein the cause is change of an access configuration of the rejected cell.
		3GPP teaches that the acknowledge message (UE context setup response message) comprises at least one of: a cell identifier of an allowed cell for the wireless device; a cell identifier of a rejected cell for the wireless device (SCell ID); or a value indicating a cause of rejecting the rejected cell for the wireless device, wherein the cause is change of an access configuration of the rejected cell (Sec. 8.3.1.2, Pg. 25, Line 20-21; Sec 9.2.2.2, Pg. 54-56).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xu by including the step that the acknowledge message comprises at least one of: a cell identifier of an allowed cell for the wireless device; a cell identifier of a rejected cell for the wireless device; or a value indicating a cause of rejecting the rejected cell for the wireless device, wherein the cause is change of an access configuration of the rejected cell, as taught by 3GPP for the purpose of enabling “the gNB-CU to know the reason for the unsuccessful establishment”, as taught by 3GPP (Pg. 24, line 44).
s 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1 and 10 above and further in view of Yang et al (US 20190182211 A1, hereinafter referred to as Yang).
		Re claims 8, 18, Xu discloses to establish data radio bearer (DRB) based on the configuration information received from the gnb-CU-CP in the UE context setup request message (Fig. 15, Par 0196-0199, Par 0235-0240). However, Xu does not explicitly disclose to transmit data using the DRB established based on the configuration information included in the UE context setup request message.
		Even though Xu discloses to establish DRB (and the purpose of DRB is to transmit data), Xu does not explicitly disclose to transmit, by the base station distributed unit, transport blocks to the wireless device via the one or more cells and based on the cell configuration parameters; or receive, by the base station distributed unit, transport blocks from the wireless device via the one or more cells and based on the cell configuration parameters.
		Yang teaches to transmit, by the base station distributed unit (gNB or RAN DU), transport blocks (DL data, Fig. 21) to the wireless device (UE) via the one or more cells (gNB/RAN) and based on the cell configuration parameters (Par 0215---“In operation 12b, the DU 1203 is provided with UE context information including UE radio access capabilities, one or more UE data radio bearers (DRBs), a CU-UP TEID, and quality of service (QoS) related information”); or receive, by the base station distributed unit, transport blocks from the wireless device (UL data from the UE, Fig. 21) via the one or more cells (RAN/gNB) and based on the cell configuration parameters (Par 0215---“In operation 12b, the DU 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xu by including the step to transmit, by the base station distributed unit, transport blocks to the wireless device via the one or more cells and based on the cell configuration parameters; or receive, by the base station distributed unit, transport blocks from the wireless device via the one or more cells and based on the cell configuration parameters, as taught by Yang for the purpose of efficiently managing bearers in a radio access network to improve network performance, as taught by Yang (Par 0002, Par 0032).
Relevant Prior Art
		Han et al (WO2020156447) discloses that a central unit (CU) transmits CAG ID supported by the UE in a UE context establishment request message to a distributed unit (DU) and after completing UE context establishment, the DU sends a UE context establishment response message to the CU (Fig. 2-5).




Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473